 

NO bNO NH NYO YN NY KN NY NO KY HF HF! Se Se RS Se ee
oO st ON ON BPW NHN KF FS OO fF ADHD A BP WD NH KY CO

oOo Oo NTN WA FP W YO &

 

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 1 of 20

The Honorable Paula L. McCandlis

——FLED = ____ewrerep
—— LODGED __receiyen

JAN 27 2020

op TR

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ20-029
Plaintiff, COMPLAINT FOR VIOLATION
. 18 U.S.C. § 2422(b)
DIRK WALTER TICHGELAAR,
Defendant.

 

 

BEFORE, the Honorable Paula L. McCandlis, United States Magistrate Judge, U.S.
Courthouse, Seattle, Washington.

COUNT I
(Enticement of a Minor)

Between in or about October 2019, and on or about January 25, 2020, in Whatcom
County, within the Western District of Washington, and elsewhere, DIRK WALTER
TICHGELAAR used a means and facility of interstate and foreign commerce to
knowingly persuade, induce, entice, and coerce an individual who had not attained the
age of 18 years to engage in sexual activity for which any person can be charged with a
criminal offense, and attempted to do so.

All in violation of Title 18, United States Code, Section 2422(b).

And the complainant states that this Complaint is based on the following

information:
COMPLAINT/United States v. Tichgelaar - 1 UNITED STATES ATTORNEY
M§J20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo eo NI HD OH FR WD NY

NO NY NY NO YP LN NO WN DN wwe ee
oO SN A BP WY NY K§ TOD OO FAHD Nn FBP W NY —& CS

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 2 of 20

I, Special Agent Matthew Kimmel, being duly sworn under oath, depose and say:
INTRODUCTION

1. I am a Special Agent (SA) with the Department of Homeland Security
(DHS), Homeland Security Investigations (HSI), Blaine, Washington, field office. I have
been employed with HSI since March of 2007. HST is responsible for enforcing the
customs and immigration laws and federal criminal statutes, including those relating to
the sexual exploitation of minors and child pornography. My duties as a special agent
include the investigation of those engaged in the sexual exploitation of children including
the production, attempted production, distribution, and possession of child pornography.
I am a graduate of the Criminal Investigator Training Program and the Immigration and .
Customs Enforcement (ICE)-Special Agent Training Program at the Federal Law
Enforcement Training Center in Glynco, Georgia. My training included courses in law
enforcement techniques, federal criminal statutes, conducting criminal investigations, and
the execution of search warrants. I have also received specialized training in the areas of
child pornography and child exploitation and have had the opportunity to observe and
review numerous examples of child pornography in numerous forms of media, including
media stored on digital media storage devices such as computers, iPhones, etc.
Additionally, I am a graduate of the United States Treasury Department’s Computer
Forensic Training Program’s Preliminary/Basic Computer Evidence Recovery Training.
I have also completed the Advanced Computer Evidence Recovery Training Course. I
have also earned other computer and forensic related certifications including CompTIA
A+. More recently, I completed the Online Undercover Investigations Course at HSI’s
Cyber Crimes Center (C3). I have reviewed numerous examples of child pornography
(as defined in 18 U.S.C. § 2256(8)). I have participated in the execution of numerous
search warrants which involved child exploitation and/or child pornography offenses.
From 2010 until 2016, I worked as a computer forensic agent. In this capacity, I have
examined numerous computers and computer-related media. I have also been the affiant

on numerous search warrants relating to child exploitation investigations.

COMPLAINT/United States v. Tichgelaar - 2 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Oo NI HD A BP WW NHN

Oo NO. wb NH HN NY NWN HNO Ree eRe me eo
oOo aI DH WT BR WOW NY KK OD OO FH ITH Nn BP WH NY —& SO

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 3 of 20

2. The facts set forth in this Complaint are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience. I have not set forth each and every fact known to me as a result
of this investigation but only those facts I believe necessary to establish probable cause to
conclude that DIRK WALTER TICHGELAAR committed the offense charged in this
Complaint.

3. As further detailed below, based on my investigation and the investigation
of other law enforcement officers, I submit there is probable cause to believe that
TICHGELAAR committed the offense of enticement of a minor. .

SUMMARY OF THE INVESTIGATION

4. This investigation involves online undercover activity on an internet-
messaging platform. Although this platform has numerous legitimate uses, it is a
platform known to law enforcement as one used by individuals who are interested in the
sexual exploitation of children and child sexual exploitation imagery. They use this
platform to exchange messages about child sexual exploiation and share child sexual
exploration imagery.

5. On October 28, 2019, an undercover law enforcement officer (the “UC”)
was a member of an internet-based chat platform known to law enforcement to be one
devoted to child exploitation and child exploitation imagery. The UC represented
himself to be father of a five-year-old girl. On October 28, 2019, another user of this
platform using the moniker [REDACTED]Pedo” (the SUBJECT USER) began chatting
with the UC. Between October 2019 and J anuary 2020, the SUBJECT USER used other
monikers as well. During the chats, the SUBJECT USER expressed an interest in
traveling to Washington State from Oregon to engage in sexual activity with the UC’s
daughter. The SUBJECT USER has since been identified as DIRK WALTER

COMPLAINT/United States v. Tichgelaar. - 3 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo eo NH nF BP W NO =

DO Ww bP NNO WH HN YH WC RO wR ow mo ee
ao nN HD OO FP WD NYO K|§ CO OO DB TNR A BP WO NO KK OC

 

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 4 of 20 \

TICHGELAAR. The excerpts that follow in this Complaint provide a representative
sample of the messages exchanged between the SUBJECT USER (TICHGELAAR) and
the UC. (NOTE: All dates and times related to online activity are in Coordinated
Universal Time (UTC), which is eight hours ahead of Pacific Standard Time.)

October 28 2019 18:05:36 <SUBJECT USER> i'm derrick btw, 44m

October 28 2019 18:05:38 <UC> :)

October 28 2019 18:05:49 <UC> [REDACTED] m WA

October 28 2019 18:05:56 <SUBJECT USER> nice to meet you [REDACTED]
October 28 2019 18:06:00 <SUBJECT USER> oh and your localish

October 28 2019 18:06:31 <SUBJECT USER> i'm down in pdx

October 28 2019 18:06:41 <UC> cool

October 28 2019 18:06:42 <SUBJECT USER> maybe this can be a good day after
all :) lol

October 28 2019 18:07:04 <UC> LOL
October 28 2019 18:07:10 <SUBJECT USER> mind if i ask how old your little
ones are?

October 28 2019 18:07:35 <UC> not at all, son 4 and dau 5

October 28 2019 18:07:43 <SUBJECT USER> both active?

~ October 28 2019 18:07:54 <UC> active w/ my dau

October 28 2019 18:08:00 <SUBJECT USER> very nice

October 28 2019 18:08:04 <UC> :)

October 28 2019 18:08:05 <SUBJECT USER> new to it or for awhile?

October 28 2019 18:08:29 <UC> couple years now, but mostly in the last few
weeks

October 28 2019 18:08:44 <SUBJECT USER> have you ever shared her with
anyone?

October 28 2019 18:09:09 <UC> no, but fantasized about it intensely

October 28 2019 18:09:24 <SUBJECT USER> do you think you ever would irl?
October 28 2019 18:10:06 <UC> if the situation were right and i was positive that
i wouldnt go to jail

October 28 2019 18:10:31 <UC> thought about her a lot w/ women and men
October 28 2019 18:11:17 <SUBJECT USER> well, maybe we can get to know
each other and make something happen

October 28 2019 18:11:51 <UC> maybe

October 28 2019 18:12:32 <SUBJECT USER> won't ask where in WA, but you
fairly close?

October 28 2019 18:13:19 <UC> it would def have to be w/ the right person tho.
it would take some time and u would have to fit certain criteria. i have to be
careful and know that ur not a serial killer

October 28 2019 18:13:32 <UC> lol

COMPLAINT/United States v. Tichgelaar - 4 UNITED STATES ATTORNEY
MJ20-025 : 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Oo NN HH BP WY HN =

DO PO NO NHN HN DN KN NN DN BB BR — RS eR ee
oS WN ON BP WY NYO K& Oo Oo Be a DA An BW NH H- CO

 

 

Case 2:20-mj-00029-PLM Document1: Filed 01/27/20 Page 5 of 20

October 28 2019 18:13:52 <SUBJECT USER> i mean.... aren't we all a little bit of
a serial... j/k

October 28 2019 18:14:26 <UC> lol

October 28 2019 18:14:46 <UC> im a bit north of seattle, but don't want to say
exactly where

October 28 2019 18:14:52 <SUBJECT USER> i won't ask

October 28 2019 18:15:31 <SUBJECT USER> to be honest i'm trying to find
something longterm and regular

October 28 2019 18:16:26 <UC> can u describe yourself (approximately) im a
huge voyeur and have fantasized about a certain type of man or woman

October 28 2019 18:16:52 <UC> that may be a deal breaker

October 28 2019 18:17:07 <SUBJECT USER> 6'5", about 240ish Ibs, shaved
head... a decent amount of tattoos

October 28 2019 18:17:27 <UC> im a bit scared of longterm and regular. i think
its way cleaner if its one and done

October 28 2019 18:17:44 <SUBJECT USER? i can see that to
October 28 2019 18:17:58 <SUBJECT USER> i fit the look your wanting?
October 28 2019 18:19:07 <UC> so far yes, would be way HOT to see her with a
big guy like u. i prefer to have her w/ someone bigger than me. im 5'9 and about
175

October 28 2019 18:19:31 <UC> fat or fit?

October 28 2019 18:19:31 <SUBJECT USER> how far have you gotten her? i'm
not sure fucking her is in the cards at my size

October 28 2019 18:19:41 <SUBJECT USER? i like to say biker build lol
October 28 2019 18:20:14 <UC> lol a bit chubby w/ muscle underneath?
October 28 2019 18:20:24 <SUBJECT USER> yeah

October 28 2019 18:20:27 <UC> cool

October 28 2019 18:20:41 <SUBJECT USER> i used to deadlift about 700lbs and
leg press around 1200

October 28 2019 18:20:53 <UC> nice

October 28 2019 18:21:09 <SUBJECT USER> then i got hit by a car lol

October 28 2019 18:21:25 <UC> its like strongman level

October 28 2019 18:21:31 <SUBJECT USER> kind'a changed the workout pace
October 28 2019 18:21:44 <SUBJECT USER> nah, 700 an't that much

October 28 2019 18:22:01 <SUBJECT USER> and 1200 leg press just means that
on the slide i had the weight maxxed out and my buddy sitting on it rofl

October 28 2019 18:22:46 <UC> isee

October 28 2019 18:23:09 <SUBJECT USER> considering my bench was only
255, i just had a super strong back was all lol

October 28 2019 18:23:14 <UC> well, hell much stronger than me, even in my
younger days

October 28 2019 18:23:29 <UC> cool

COMPLAINT/United States v. Tichgelaar - 5 UNITED STATES ATTORNEY —
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo Oo HN DBD WN FP WY NY

NO NO NO HN KN KN KN HN DRO me ime
oo TN WH BPW HY KF OD Oo OHA HD A BB WH NY KK OC

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 6 of 20

October 28 2019 18:23:56 <UC> ive done mostly oral w/ [REDACTED]
October 28 2019 18:23:58 <SUBJECT USER> how far have you gotten her so far
since you've been at it awhile

October 28 2019 18:24:04 <SUBJECT USER> no anal or anything?

October 28 2019 18:24:22 <UC> started training her w/ fingers

October 28 2019 18:24:25 <SUBJECT USER> at 5 i know shes not ready fc for
vaginal

October 28 2019 18:24:29 <UC> and a plug.

October 28 2019 18:24:31 <SUBJECT USER> how is she at oral?

October 28 2019 18:24:51 <UC> she sucks pretty good now.

October 28 2019 18:25:04 <UC> usually in the jacuzzi tub b4 bed

October 28 2019 18:25:54 <SUBJECT USER> so taking the regular part away,
would you think about long term use with someone else?

October 28 2019 18:26:56 <UC> i mean, i would think about more than once if it
went REALLY well the first time

October 28 2019 18:27:18 <SUBJECT USER> i was asking because.... god i
would love to fuck her when she was around 10

October 28 2019 18:27:30 <UC> im a pretty open minded guy, and u never know
how things work out

October 28 2019 18:27:57 <UC> HOT

October 28 2019 18:29:15 <SUBJECT USER> how soon would you think about
considering someone coming up for a little oral?

October 28 2019 18:30:17 <UC> dude, if i knew u were the real deal and exactly
what im looking for, i would want it like yesterday

October 28 2019 18:30:25 <SUBJECT USER> lol

October 28 2019 18:30:32 <SUBJECT USER> so ask me anything man :)
October 28 2019 18:30:41 <UC> as long as ur OK w/ me watching and jerking.
October 28 2019 18:30:48 <SUBJECT USER> i'm fine with it

October 28 2019 18:30:52 <UC> really?

October 28 2019 18:31:10 <SUBJECT USER> she's yoru dau, your letting do
what i want :) do your thing

October 28 2019 18:31:14 <SUBJECT USER> just don't shoot on me

October 28 2019 18:31:16 <SUBJECT USER> lol

October 28 2019 18:31:26 <UC> lol

October 28 2019 18:31:34 <UC> no i hate violence

October 28 2019 18:31:45 <SUBJECT USER> wrong kind of shoot lol

October 28 2019 18:31:54 <UC> oh shoot on you

October 28 2019 18:31:55 <UC> lol

October 28 2019 18:32:06 <UC> no, not really into guys

October 28 2019 18:32:21 <SUBJECT USER> yeah, but misfires [REDACTED],
misfires

October 28 2019 18:32:36 <SUBJECT USER> lol

COMPLAINT/United States v. Tichgelaar - 6 UNITED STATES ATTORNEY
MJ20-025 / 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

o Oo SND DH Nn BP WD NY

DO NO HO YB NY NY NY NY NO HF =| Se ROR we
oOo sa DN OF BP WO NY KF TO fe DT HD nH BW YO &

—
So

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 7 of 20

October 28 2019 18:33:11 <UC> lol i prefer to be out of view from her while ur
w/ her

October 28 2019 18:33:45 <UC> do u take any drugs or drink way to much?
October 28 2019 18:34:11 * Disconnected (No such device or address)
October 28 2019 18:36:17 <UC> sorry

October 28 2019 18:36:25 <SUBJECT USER> all good

October 28 2019 18:36:31 <UC> do u take any drugs or drink way to much?
October 28 2019 18:36:37 <SUBJECT USER> no and no\

October 28 2019 18:36:51 <SUBJECT USER> i drink monster and water lol
October 28 2019 18:37:29 <UC> lol. im ok w/ a little weed and booze in
moderation, just nothing hardcore

October 28 2019 18:38:32 <SUBJECT USER> i smoke a little weed once in
awhile, but i don't drink and nothing else

October 28 2019 18:38:39 <UC> cool

- October 28 2019 18:39:05 <UC> into any bdsm, bondage, torture etc...?

October 28 2019 18:39:20 <SUBJECT USER> depending on the person and if
they enjoy it as well

October 28 2019 18:39:34 <SUBJECT USER> bdsm and bondage, no torture
October 28 2019 18:40:15 <SUBJECT USER> you?

October 28 2019 18:41:01 <UC> can u describe what u would love to do to
[REDACTED], and by the way she has beautiful shiny dark hair, blue eyes, almost
perfect skin, athletic figure and kinda small for a Syo

October 28 2019 18:41:30 <SUBJECT USER> first i would want to kiss and lick
all over her body, feel and taste here

October 28 2019 18:41:33 <SUBJECT USER> her

October 28 2019 18:42:11 <SUBJECT USER> as my cock got nice and hard i'd
like to rub it over her pussy just to feel it

October 28 2019 18:42:31 <UC> yes!

October 28 2019 18:42:38 <SUBJECT USER> if she can have her stroke me a
little before i have her start doing oral

October 28 2019 18:43:05 <SUBJECT USER> i would either cum in her mouth or

pull out and cum on her

October 28 2019 18:43:50 <UC> which is better?

October 28 2019 18:43:59 <SUBJECT USER> does she swallow?

October 28 2019 18:45:21 <UC> of course

October 28 2019 18:45:29 <SUBJECT USER> then i would prefer in her mouth
October 28 2019 18:46:26 <UC> nice

October 28 2019 18:46:43 <SUBJECT USER> am i fitting your bill so far? :)
October 28 2019 18:47:11 <UC> to a disturbing degree

October 28 2019 18:47:55 <SUBJECT USER? :)

COMPLAINT/United States v. Tichgelaar -7 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Aa nN KH On BP WY YN

moO NS NO KN HN KN KD KD KN Rm we ee ee ee
Oo nD DN OH BW NY KB ODO OO fF THD HH BW NY KK CO

 

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 8 of 20

October 28 2019 18:48:52 <UC> heres the deal tho. u would have to promise me
that ur not into anything or u wouldn't do anything that would result in a trip to the
hospital

October 28 2019 18:49:13 <UC> i dont want to draw attention to myself by cps or
worse

October 28 2019 18:49:16 <SUBJECT USER> last thing i would want to do is
hurt her

October 28 2019 18:50:42 <UC> i i dont want to set arbitrary boundries and want
the person that i share her with to feel free to explore but i dont want the attention
October 28 2019 18:51:56 <SUBJECT USER> boundaries are important, they
don't just protect all parties involved but they also are what builds the trust needed
October 28 2019 18:52:44 <SUBJECT USER> there are your boundaries, my
boundaries, and even her's

October 28 2019 18:53:34 <UC> i appreciate that, thank you

October 28 2019 18:53:54 <SUBJECT USER> not a prob

October 28 2019 18:54:06 <UC> sorry. ive been getting calls from my
attomey...my ex wife is a pain in the ASS!

October 28 2019 18:54:16 <SUBJECT USER> anything else i can answer? i only
ask because i need to cut this Isightly short... yeah i just got a call from work
October 28 2019 18:54:45 <UC> well if u want to continue to build trust u can
email me here...

October 28 2019 18:55:00 <SUBJECT USER> scrye_c@yahoo.com

October 28 2019 18:55:17 <UC> tjm33mail@gmail.com

October 28 2019 18:55:55 <UC> i cant lie, u have got my heart racing today
October 28 2019 18:56:08 <UC> just thinkin about a big man w/ her
October 28 2019 18:56:54 <SUBJECT USER> i'm shooting you a quick email
now

October 28 2019 18:57:01 <UC> kewl

October 28 2019 18:58:07 <SUBJECT USER? it's not my heart that pounding
right now lol

October 28 2019 18:58:21 <UC> lol

October 28 2019 18:58:42 <UC> thx for the email got it

October 28 2019 18:58:49 <SUBJECT USER> cool cool

October 28 2019 18:59:03 <SUBJECT USER> i'd love to see her if your willing, i
also get it if your not

October 28 2019 18:59:32 <UC> it may take time to build trust, my anxiety has
been a bit high lately

October 28 2019 18:59:41 <UC> but im def interested

October 28 2019 19:00:00 <SUBJECT USER> i'm not pushy lol

October 28 2019 18:14:52 <SUBJECT USER> i won't ask

COMPLAINT/United States v. Tichgelaar - 8 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo CoG TDN Wn SF WH NH

eo aD KN OH BP WY NY SKB OO FAN DA NH BP W HHO KF CO

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 9 of 20

6. In addition to these chats, the UC and the SUBJECT USER exchanged
several email messages. On October 28, 2019, the SUBJECT USER sent the UC an
email stating:

Hey, this is the guy in pdx from [REDACTED] that was talking to you about
hanging out with you and [REDACTED]

7. Later, on October 28, 2019, the SUBJECT USER changed his chat moniker
and again initiated a chat with the UC, which is excerpted below:

October 28 2019 21:45:21 <SUBJECT USER> i keep thinking about
[REDACTED] lol

October 28 2019 21:45:31 <UC> right!?!?

October 28 2019 21:45:43 <UC> ive been thinkin about u w/ her all day

October 28 2019 21:45:52 <SUBJECT USER> i just keep picturing her little

mouth on me

8. On October 29, 2019, the UC emailed a single image file named
“IMG_0008” to the SUBJECT USER, which was purported to be a photo of the UC. The
following day, the SUBJECT USER replied to the UC, saying:

very nice to meet you, was looking for you on [REDACTED] again and
hadn't seen you....would love to setup a time to maybe meet up :)

9. That day, the UC replied:

hi derrick, how have you been? ive been thinking a whole lot about our chat
for the last couple days. im excited to continue to build trust, but i don't
want to setup anything yet. im cautiously optimistic.. u can send a pic of
yourself holding a sign with "[REDACTED]" on it... i would like to see
what u look like before i agree to meet. -—REDACTED]

10. On October 31, 2019, the SUBJECT USER sent an email to the UC with a
photo attached. The photo depicts TICHGELAAR. And the body of the message reads: .

Sorry for the delay, i was driving when i got that
Not so great at selfies lol

11. On October 31, 2019, the UC replied:

Hi Derrick- thanks for being honest... its great to see your exactlyas [sic]
you described. i am very much interested in continuing to build trust.

COMPLAINT/United States v. Tichgelaar -9 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Oo SI HD On SP WY NO

Do NH NO NY NY NHN NY HN HNO Re Be Re Ree ee
on Nn OW BP WN K§— DO Mn KD A BR WD HY KF CO

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 10 of 20

maybe we could talk on the phone soon. also- i should be on
[REDACTED] again tomorrow for a couple hours. -[REDACTED]

12. That same day, the SUBJECT USER replied:

I’m on [REDACTED] at the moment, will be on more again later. Do you
think it would also be possible for me to see a pic of her as well?

13. On October 31, 2019, the SUBJECT USER initiated an internet chat with

the UC, excerpts of which are provided below:

October 31 2019 21:35:52 <SUBJECT USER> hey again

October 31 2019 21:36:14 <UC> hey

October 31 2019 21:36:22 <SUBJECT USER> how's it going?

October 31 2019 21:37:20 <SUBJECT USER> good day today?

October 31 2019 21:37:46 <UC> not too bad, you?

October 31 2019 21:37:57 <SUBJECT USER> just got off of work actually
October 31 2019 21:37:57 <UC> thx for the pic!

October 31 2019 21:38:01 <SUBJECT USER> np

October 31 2019 21:38:19 <UC> cool to see ur not full of shit like so many on’
[REDACTED]

October 31 2019 21:38:21 <SUBJECT USER> did you get the email i sent today
yet?

October 31 2019 21:38:29 <UC> no, sorry

October 31 2019 21:38:33 <SUBJECT USER> no need to be full of shit lol
October 31 2019 21:38:35 <SUBJECT USER> all good

October 31 2019 21:38:44 <SUBJECT USER> i was just asking if there was any
chance that i could see her as well

October 31 2019 21:39:22 <UC> im nervous about it, for obvious reasons
October 31 2019 21:39:43 <SUBJECT USER> i get that, and i wouldn't ask for a
nude or anything

October 31 2019 21:40:00 <SUBJECT USER> and if you don't want to i'm totally .
cool with that as well

October 31 2019 21:40:07 <UC> had emailed a pic of my niece to a guy years
ago and ended up seeing it on a website

October 31 2019 21:40:58 <SUBJECT USER> if you haven't noticed, i'm fairly
laid back about shit lol, so it's cool if your not wanting to

October 31 2019 21:41:17 <UC> did i describer her to u?

October 31 2019 21:41:23 <SUBJECT USER> not really — .
October 31 2019 21:41:32 <SUBJECT USER> i just know she's 5 if i remember
right

COMPLAINT/United States v. Tichgelaar - 10 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo ON KD OO BP WH NH

No NO NO YH NY NN NY NY NO = Be eR eR ee
Co SDN OO SP WO NY KH CO OO fF A DN BR WH NY K& CO

 

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 11 of 20

October 31 2019 21:42:11 <UC> shes a bit small for a5 year old, dark hair, blue
eyes, athletic frame, very smooth skin

October 31 2019 21:42:25 <UC> smile that lights up a room

October 31 2019 21:42:40 <SUBJECT USER> and hopefully sucks a good cock
lol :)

October 31 2019 21:42:51 <UC> that she does my friend

October 31 2019 21:43:23 <SUBJECT USER> have you thought about making
this something a little longer then one and done yet? something where i can help
you get her further along?

October 31 2019 21:44:47 <UC> ive thought about it, but like i said im more
comfortable w/ a one and done. of course, i don't want to rule anything out.
October 31 2019 21:45:08 <SUBJECT USER> :)

October 31 2019 21:46:19 <UC> what besides oral do u want to do w/
[REDACTED]?

October 31 2019 21:46:27 <SUBJECT USER> do you have any kind of time
frame for this happening that your ok with thus far? i don't ask to be pushy i
swear, i'm just curious

October 31 2019 21:46:34 <SUBJECT USER> at 5 she's not able to do more more
October 31 2019 21:46:40 <SUBJECT USER> i'd love to cum all over her though
October 31 2019 21:46:46 <SUBJECT USER> rub it on her pussy

October 31 2019 21:47:19 <SUBJECT USER> if it was ongoing i would be
trying to get her ready for anal within a few months, and vaginal by the time she
was 8 - 10

October 31 2019 21:48:10 <UC> yeah, i have been training her w/ a plug but
don't know how big u are

October 31 2019 21:48:30 <SUBJECT USER> i'm fairly thick, i don't think she'd
be ready yet

October 31 2019. 21:48:45 <UC> isee

October 31 2019 21:49:01 <SUBJECT USER> how large a plug have you been
using?

October 31 2019 21:49:49 <UC> well started out w/ a tiny one about like a
sharpie

October 31 2019 21:50:04 <UC> i don't have atime frame really

October 31 2019 21:50:20 <SUBJECT USER> have you gotten bigger then that
plug or is that what your still using?

October 31 2019 21:50:42 <UC> i would like to watch her w/ a bigger guy
(bigger than me) b4 she is 9

October 31 2019 21:50:45 <SUBJECT USER> well, as far as time frames go, just
let me know when your comfortable and we can figure that out.

October 31 2019 21:51:03 <SUBJECT USER> watch her anal, vaginal or oral?
October 31 2019 21:51:05 <SUBJECT USER> or all?

October 31 2019 21:51:51 <UC> i have used a plug that is about 2sharpies

COMPLAINT/United States v. Tichgelaar - 11 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
NO PO NH BH HO KH TO KO HNO Rm ww mm ee
oo sa NHN OH HW NY KF§ DOD OO fF NIT DB WA BR WO NY KK CO

 

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 12 of 20

October 31 2019 21:52:09 <SUBJECT USER> have you tried fucking her yet?
October 31 2019 21:52:20 <UC> no

October 31 2019 21:52:33 <SUBJECT USER> let me ask you honestly.....
October 31 2019 21:52:37 <SUBJECT USER> do you want me to try?

October 31 2019 21:52:56 <UC> so this is where u get to see my weirdness
October 31 2019 21:53:09 <SUBJECT USER> lets hear it :)

October 31 2019 21:53:19 <UC> hope u don't think im a freak and don't know
how judgmental u are

October 31 2019 21:55:07 <SUBJECT USER> waiting lol

October 31 2019 21:55:27 <UC> brb have to run for a sec

October 31 2019 21:55:32 <SUBJECT USER> ok

October 31 2019 22:08:26 <UC> well im a huge voyeur and the whole damn
point of my fantasy is to watch her w/ a big guy and see what happens without
setting arbitrary boundaries. in my mind im usually hiding in a closet so she cant
see me and doesn't know that im there. usually im looking thru the crack in the
closet and watching. this way i get to see how u both behave without me there. in
actuality i would always be

October 31 2019 22:08:26 <UC> watching, but would luv to see how u would act
without me there.

October 31 2019 22:09:39 <SUBJECT USER> with me alot of what i would do
really will depend on how she reacts to me

October 31 2019 22:11:00 <UC> well, she's 5 and has been raised with fair
amount of consequences so she is used to doing what adults tell her to do. sou
can expect her to do whatever u wamt

October 31 2019 22:11:15 <SUBJECT USER> your getting me hard lol
October 31 2019 22:11:44 <UC> lol

October 31 2019 22:13:39 <SUBJECT USER> kind'a glad i donno where i'd
going to get to your place yet rofl

October 31 2019 22:14:35 <UC> u would come sooner?

October 31 2019 22:15:03 <SUBJECT USER> yes

October 31 2019 22:15:16 <UC> glad ur as excited

October 31 2019 22:15:52 <UC> ive been thinking alot since our first chat and
especially since seeing ur photo

October 31 2019 22:16:22 <SUBJECT USER> would you mind sooner?
October 31 2019 22:17:07 <UC> i will see what i can do, but november is
looking pretty crazy for me. how long could u come for?

October 31 2019 22:18:19 <SUBJECT USER> sort of depends..... i know your
north of me but i donno exactly where... it also depends on what the situation there
is like while your gone when you need to be :

October 31 2019 22:19:12 <UC> well just north of seattle

October 31 2019 22:19:25 <UC> could u stay for a week?

October 31 2019 22:19:34 <SUBJECT USER> i could most likely set that up

COMPLAINT/United States v. T: ichgelaar ~12 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Oo SI DN WH FP WY NY

Nw BPO NO HN DO KH KN KR RO ee iw meme ee eee
oN DAO OH BP WY NY K& GD OBO OH DT DB A BP WwW NY KF OC

 

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 13 of 20

October 31 2019 22:20:03 <SUBJECT USER> could i have full access to her
while there or would it only be when your around?

October 31 2019 22:20:27 <UC> i could host at my place. was thinkin bout a
hotel, but don't want to spend the money because i would want to see her w/ u for
a few days

October 31 2019 22:21:00 <SUBJECT USER> honestly, i'd come up this weekend
if you said it was cool

October 31 2019 22:21:44 <UC> well, it actually would be nice to have you
babysit for a few hours

October 31:2019 22:22:00 <SUBJECT USER> over the weekend?

October 31 2019 22:22:37 <UC> no, im still thinking december time frame.
sorry

October 31 2019 22:22:59 <SUBJECT USER? all good, just checking lol
October 31 2019 22:23:18 <UC> the first three days, i would be there. maybe u
could babysit the 4th day.

October 31 2019 22:23:30 <SUBJECT USER> i'd like that

October 31 2019 22:23:50 <SUBJECT USER> are you wanting your son to know
whats going on with her or keep it away from him?

October 31 2019 22:24:19 <UC> i would love to see u with both of them, but
guessing ur only into girls

October 31 2019 22:24:44 <SUBJECT USER> yeah

October 31 2019 22:24:45 <SUBJECT USER> but

October 31 2019 22:24:55 <SUBJECT USER> would you want him to use her at
all? .

October 31 2019 22:25:30 <UC> he hasn't shown much interest. he'll prob be
gaming most of the time

October 31 2019 22:25:34 <SUBJECT USER> ok

October 31 2019 22:25:47 <SUBJECT USER> he isn't much older anyway is he/
lol like 6 right?

October 31 2019 22:25:51 <UC> and also doing his chores

October 31 2019 22:26:38 <UC> loves his ipad. hell be 5 in 4 months

October 31 2019 22:27:00 <SUBJECT USER> oh ok

October 31 2019 22:27:14 <SUBJECT USER> do they share a room or does she
have her own?

October 31 2019 22:27:22 <UC> she has her own

October 31 2019 22:29:35 <UC> i think i would want to meet you at a neutral
location

October 31 2019 22:29:53 <SUBJECT USER> that's fine

October 31 2019 22:30:04 <SUBJECT USER> staying with you, would i have a
guest room or share hers?

October 31 2019 22:30:10 <UC> then drive u to my house, because i don't know
how i feel about giving u my addresss ... sorry just paranoid

COMPLAINT/United States y. Tichgelaar - 13 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

eo Oe IN HD WT BP WwW YN

ww NW NY KR NHN ND Be ee ew ew ee ee
oO TDD Wn BP WY NY KK COO FA KD WH FP WD NY KF O&O

 

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 14 of 20

October 31 2019 22:30:20 <SUBJECT USER> all good man

October 31 2019 22:30:35 <UC> well, u would have a basement

October 31 2019 22:30:47 <SUBJECT USER? i'd have her staying with me at
night, that ok with you?

October 31 2019 22:30:52 <UC> there's a bed, bath, small kitenette

October 31 2019 22:31:17 <UC> yes!

October 31 2019 22:31:44 <SUBJECT USER> depending on how things go i
might try anal with her

October 31 2019 22:32:16 <UC> no prob. just have to promise me no trips to the
hospital

October 31 2019 22:32:26 <SUBJECT USER> i won't hurt her

October 31 2019 22:32:53 <UC> discomfort is one thing the ER is another
October 31 2019 22:33:03 <SUBJECT USER> yup

October 31 2019 22:33:46 <SUBJECT USER> i hope you let me come stick my
cock in her when she is ready for full sex to

October 31 2019 22:34:37 <UC> no idea

October 31 2019 22:34:49 <SUBJECT USER> like i said, i hop elol

October 31 2019 22:35:07 <UC> understand. i dont blame u

October 31 2019 22:36:16 <SUBJECT USER> i'm just down for whatever your
ok with

October 31 2019 22:36:32 <UC> cool

October 31 2019 22:37:11 <UC> are u planning on taking videos w/ her?
October 31 2019 22:37:18 <SUBJECT USER> would you be ok with it?
October 31 2019 22:37:22 <UC> because i have rules about that

October 31 2019 22:37:31 <SUBJECT USER> no face

October 31 2019 22:37:39 <UC> EXACTLY! -

October 31 2019 22:37:53 <SUBJECT USER> would you hold the cam and
video me jerking onto her pussy? .

October 31 2019 22:40:03 <SUBJECT USER> or holding it against her and doing
the same? _

October 31 2019 22:40:41 <UC> one sec, sorry

October 31 2019 22:40:45 <SUBJECT USER> ok

October 31 2019 22:56:03 <UC> sorry man!

October 31 2019 22:56:08 <SUBJECT USER> all good

October 31 2019 22:56:19 <UC> where were we

October 31 2019 22:56:43 <UC> ahhh yes, let me answer your question
October 31 2019 22:57:08 <UC> i would rather hide somewhere out of site.
maybe u could set up ur own cam??

October 31 2019 22:57:39 <SUBJECT USER> ok

October 31 2019 22:58:00 <SUBJECT USER> i just realized it's halloween lol
October 31 2019 22:58:12 <UC> i just ask that u let me edit the video later with
you so that u don't end up leaving w/ a video of her face

COMPLAINT/United States v. Tichgelaar - 14 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oO fF NID HW BR WD NK

DB dO BD KH HN HO PO KN NO eR me ee

the UC, excerpts of which are below:

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 15 of 20

October 31 2019 22:58:25 <UC> yes happy halloween!!
October 31 2019 22:58:34 <SUBJECT USER> yeah but you have the treat i want
lol

14. On November 4, 2019, the SUBJECT USER initiated an internet chat with

(

November 04 2019 01:54:50 <SUBJECT USER> hey bud

November 04 2019 01:55:23 <UC> hi friend

November 04 2019 01:55:31 <SUBJECT USER> how you doing tonight?
November 04 2019 01:56:08 <UC> a little tired but good. still have the tailend of
a head cold. how are you?

November 04 2019 01:56:37 <SUBJECT USER> not doing to bad really, having a
semi decent night, would have been better if i could have cashed my work check
lol
November 04 2019 01:56:52 <SUBJECT USER> and a bit horny tonigh tif telling
the truth lol

November 04 2019 01:57:37 <UC> lol story of our lives

November 04 2019 01:58:53 <SUBJECT USER> watching videos right now
November 04 2019 02:00:00 <UC> was thinking that i might be able to carve out
some time to see you with [REDACTED] in mid november. no promises, but one
of my plans went sideways and we could possibly meet before dec

November 04 2019 02:00:25 <SUBJECT USER> would be amazing

November 04 2019 02:00:35 <UC> totally

November 04 2019 02:02:15 <SUBJECT USER> just give me a few days notice
so ican get the time away from work .

November 04 2019 02:02:33 <UC> ok

November 04 2019 02:02:45 <UC> well i guess we could make tentative plans
November 04 2019 02:03:31 <SUBJECT USER> no, what i mean is, just give me
2 days notice lol, that's all i would need

November 04 2019 02:03:54 <SUBJECT USER> i subcontract, so i just need to
tell them a few days prior that i'll be gone for a few days

November 04 2019 02:05:59 <UC> also was thinking that ill feel more
comfortable meeting u at hotel near my house for the first night. then when/if
things go well u can follow me to my place

November 04 2019 02:06:24 <SUBJECT USER> i'm down for however you feel
the most comfortable man, anything is good

November 04 2019 02:07:17 <UC> it would just be u and [REDACTED] and i
the first night at the hotel. my son will stay w/ the sitter

November 04 2019 02:07:57 <UC> my heart is racing just thinking about it

COMPLAINT/United States v. Tichgelaar - 15 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO eo NY HD TW BR WY NO =

Do NO NO NO NO HNO HN WD HN eH KH KF He | == ee ee
os NSN ON BR WY NY KSB CO Oo FA HD Wn BR Wi NO | CO

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 16 of 20

November 04 2019 02:07:57 <SUBJECT USER> that's fine, i'm totally cool with
that. To be honest i won't really be spending time with your son like i am with
[REDACTED]

November 04 2019 02:08: 30 <UC> of course

November 04 2019 02:10:50 <SUBJECT USER> i can't wait :)

November 04 2019 02:11:05 <SUBJECT USER> and if things go well, i have
something to try with her the 3rd or 4th night

November 04 2019 02:11:44 <UC> :) do tell

November 04 2019 02:12:56 <SUBJECT USER> gonna try a finger in her the 2nd
night more then likely, 3rd as well, see how she does with a lubed finger.... if she
does well and seems to like it i may try anal

November 04 2019 02:14:00 <UC> as long as i get to watch ;)

November 04 2019 02:14:13 <SUBJECT USER> you will be :) wouldn't leave
you out

15. | Between late October 2019 and January 2020, the UC and the SUBJECT
USER discussed the possibility of having the SUBJECT USER travel from Oregon to
Washington State to engage in sexual activity with the UC’s fictitious five-year-old
daughter. During this time, the SUBJECT USER made plans to come to Washington
State and then cancelled those plans. However, the SUBJECT USER continued to chat
with the UC often initiating the chats, and expressing an interest in meeting and raping
this fictitious young girl.

16. On January 24, 2020, the SUBJECT USER initiated a chat with the UC,
excerpts of which are provided below:

January 24 2020 18:35:16 <UC> im wondering...

January 24 2020 18:35:22 <SUBJECT USER> ?

January 24 2020 18:38:02 <UC> hold on... checking on some things.

January 24 2020 18:38:08 <SUBJECT USER> ok

January 24 2020 18:38:45 <UC> id really like to meet soon and im looking at my
schedule

January 24 2020 18:43:01 <UC> are you in washington now?

January 24 2020 18:43:24 <SUBJECT USER> no, portland

January 24 2020 18:45:01 <UC> im wondering if I can cancel my meetings and
meet you tomorrow...but its a stretch

January 24 2020 18:46:05 <SUBJECT USER> careful to not put yourself out to
much..... though i would love that

January 24 2020 18:46:52 <UC> could you come?

COMPLAINT/United States v. Tichgelaar - 16 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
NO Ww bNO BH HN KN NY WY NH HR Re ee ee ee Re
oa aI NH FP WO NY KY DTD OO CH HDT HD NW BP WH NH KK COC

oO Oo SI HD A FP W NO =

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 17 of 20

January 24 2020 18:48:24 <SUBJECT USER> i'd leave tonight and get there
early

January 24 2020 18:48:36 <SUBJECT USER> i've been staying on a night
schedule

January 24 2020 18:49:17 <SUBJECT USER> i'm actually only awake cause
your on here lol

_ January 24 2020 18:49:59 <UC> i don't think i could make tonight work...im on

the phone trying to see if sat will work

January 24 2020 18:50:35 <SUBJECT USER> are you home later tonight?
January 24 2020 18:51:14 <UC> no, doubt i can make that work

January 24 2020 18:51:37 <SUBJECT USER> no no, i just mean in general... are
you going to be home tonight

January 24 2020 18:52:07 <UC> don't know

January 24 2020 18:52:35 <SUBJECT USER> if you are.... give me a call, we
can talk a bit and see if we can figure out our schedules and maybe play with her
together some as well

January 24 2020 18:53:29 <SUBJECT USER> that sound good?

January 24 2020 18:53:39 <UC> can you come sat night?

January 24 2020 18:53:53 <SUBJECT USER> i don't see any issues with that
January 24 2020 18:54:06 <SUBJECT USER> am i just coming to your place or
where am i going?

January 24 2020 18:54:19 <UC> was thinking a hotel

January 24 2020 18:54:41 <SUBJECT USER> will she be quite enough?
January 24 2020 18:54:52 <SUBJECT USER> and are you only bringing her or
do you need to bring your son as well?

January 24 2020 18:55:10 <UC> i would just bring her

January 24 2020 18:55:25 <SUBJECT USER> ok

January 24 2020 18:55:51 <SUBJECT USER> i'll have to go find her something
elsa :)

January 24 2020 18:56:15 <UC> she would love that

January 24 2020 18:56:40 <UC> i think she'd be quiet

January 24 2020 18:56:48 <SUBJECT USER> are you dead set to a one and done
thing or is there a chance that this could be something we do now and again?
January 24 2020 18:57:29 <UC> we would have to talk about that when you get
here...see how it goes.

January 24 2020 18:57:48 <SUBJECT USER> ok

January 24 2020 18:58:11 <UC> im more comfortable w/ one and done. safer,
but open minded

January 24 2020 18:58:18 <UC> brb

~ January 24 2020 18:58:34 <SUBJECT USER> k

January 24 2020 19:05:16 <UC> im still on the phone trying to make sat work
January 24 2020 19:05:37 <UC> have to cancel some stuff

COMPLAINT/United States v. Tichgelaar - 17 UNITED STATES ATTORNEY
MJ20-025 : 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oe NN Wn FP W WHO =

DO NO NO DN DN KN HN KD KN wR Rm mmm ee ee ee
oOo NN OH BW NY S& CFS OO FA KD A BP WO PO KF OC

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 18 of 20

January 24 2020 19:06:01 <SUBJECT USER> ok, i need need to crash lol, give

me a call or email me tonight ok?

January 24 2020 19:06:33 <UC> ok.

January 24 2020 19:10:04 <SUBJECT USER> ok, i'm out man, i need sleep lol

17. During a subsequent email exchange, the UC confirmed that the meeting
could work and directed the SUBJECT USER to an address in Whatcom County as the
meet location.

18. On the morning of January 25, 2020, law enforcement established
surveillance at TICHGELAAR’s home in Portland, Oregon. HSI Special Agent Julie
Peay saw a White Ford F150 truck parked on the street in front of the house. The truck
displayed Oregon license plate 987KSA. Checks conducted in law enforcement
databases revealed Oregon license plate 987KSA is registered to a 2013 white Ford F150
truck. The truck is registered to Dirk Walter TICHGELAAR at 5915 NE Sumner St.
Portland, OR 97218. SA Julie Peay saw the vehicle leaving the residence and followed
the vehicle from Oregon, across the Colombia river, and into Washington state.

19. At approximately 2:30 p.m. on January 25, 2020, surveillance units saw
TICHGELAAR arriving in the above-mentioned Ford F150 truck at the prearranged meet
location. A Special Agent purporting to be the UC called TICHGELAAR on the phone
and directed him to a hotel in Whatcom County, where law enforcement agents and
officers were waiting.

20. TICHGELAAR arrived at the hotel around 4:30 p.m., and the HSI agent
pretending to be the UC met him in the lobby. TICHGELAAR was carrying a brown
paper bag. In response to a question about what was in the bag, TICHGELAAR said that
it was an “Elsa” dress. The agent and TICHGELAAR then went to a hotel room. Other
law enforcement agents entered the room shortly thereafter.

21. TL interviewed TICHGELAAR with Bellingham Police Department (BPD)
Detective Pauline Renick and other HSI agents. I advised TICHGELAAR of his rights.

He acknowledged that he understood his rights and agreed to answer questions in a

Mrecorded interview. In summary, TICHGELAAR identified his full name as Dirk Walter

COMPLAINT/United States vy. T: ichgelaar - 18 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo nH HD Wn FP WY NO Fe

NO po NO NHN BH BD NY KN DN wR me ee
oOo sa HD UN BP WY NY K& CO Oo Fens HDB NA BP WH NY |= CO

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 19 of 20

TICHGELAAR. He acknowledged that he was the SUBJECT USER with whom the UC

had been chatting and exchanging emails. He said that he had seen child pornography on
the internet-based messaging platform through which he met the UC. He said that he
regularly used cleaning software to wipe his digital media and that he would not expect
there to be any evidence of child pornography on the devices at his home in Portland.
When asked if he had received help for his sexual attraction to children, TICHGELAAR
said that he finished treatment for it. TICHGELAAR acknowledged that what he chatted
with the UC about doing to a five-year-old girl was illegal. TICHGELAAR explained his
online activities as being a fantasy and said that this was the first time he had acted on the
fantasy.

22. I know that it would be a violation of RCW 9A.44.073 (Rape of a Child in
the First Degree) for TICHGELAAR to engage in sexual intercourse with a child under

the age of twelve to whom he is not married.

COMPLAINT/Unhited States v. Ti ichgelaar - 19 UNITED STATES ATTORNEY
MJ20-025 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo NT HD AN BP WY NYY

ND wo HN NO HN KN DO KN NO RR im mee
oO aT HN ON FBP WY NY K& CO OO Fe DD A BW NY K CO

 

 

Case 2:20-mj-00029-PLM Document1 Filed 01/27/20 Page 20 of 20

CONCLUSION
. 23. Based on the above facts, I respectfully submit that there is probable cause
to believe that DIRK WALTER TICHGELAAR committed the offense charged in Count

4c

_ Matthew Kimmel, Complainant
Special Agent, Homeland Security Investigations.

1 above.

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant

committed the offense set forth in the Complaint.

Dated this 27th day of January, 2020.

 hipbek Mt Mee

(PAULA L. MCCANDLIS
United States Magistrate Judge

COMPLAINT/United States v. Tichgelaar - 20 UNITED STATES ATTORNEY
MJ20-025 ; 700 STEWART STREET; SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
